Citation Nr: 1039780	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for migraines and assigned a noncompensable 
evaluation, effective June 1, 2006-the day after the Veteran's 
discharge from military service.  The Veteran timely appealed 
that assigned evaluation for his service-connected migraines.

The Board notes that during the appeal period the Veteran was 
subsequently granted a 30 percent evaluation for his service-
connected migraines, beginning June 1, 2006.  Therefore, the 
Board has re-characterized the issue on appeal to reflect this 
partial grant of benefits.  However, since the Veteran was not 
granted the maximum benefits sought, that issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Veteran also appealed his denials of service 
connection for diabetes mellitus, type 2, and allergic rhinitis 
from that June 2006 rating decision.  However, during the appeal 
period, service connection for those disabilities was 
subsequently granted in an August 2007 rating decision.  

The Veteran and his son testified in a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2010 in 
Seattle, Washington; a transcript of that hearing is associated 
with the claims file.


FINDING OF FACT

The preponderance of the evidence throughout the appeal period 
demonstrates that the Veteran's migraines are frequent and 
prostrating with prolonged attacks which are productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be sent prior to the appealed rating decision or, 
if sent after the rating decision, before a readjudication of the 
appeal.  A Supplemental Statement of the Case, when issued 
following a notice letter, satisfies the due process and 
notification requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2006, prior to 
the date of the issuance of the appealed rating decision.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded a VA examinations in February 2006 
and March 2009 that were fully adequate for the purposes of 
rating the disability at issue.   See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). Overall, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran's migraines are currently rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 30 percent rating is applicable when 
there are characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 50 percent 
rating is applicable when there are very frequent completely 
prostrating and prolonged attacks which are productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2009).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for his service-connected migraines.  
Specifically, he avers on appeal that his migraines severely 
impact his occupational functioning as required under Diagnostic 
Code 8100.

The Veteran underwent a VA examination in February 2006.  At that 
time, the Veteran reported that he has suffered from migraine 
headaches for approximately ten years.  He described the attacks 
as throbbing with nausea, and stated that when such attacks 
occur, he can take care of some household chores but is otherwise 
unable to work.  He reported, on average, two migraine attacks 
per week, which last approximately four hours, though he also 
stated that the symptoms intermittently occurred as often as 
three to four times a week, and could last for days.  He stated 
that his ability to function during flare-ups was quite impaired.  
He stated that he currently treats his condition with fiorinal, 
oxycodone and ice.  He stated that during these attacks he will 
miss work and has to go to the emergency room for care.  He 
stated that in the past year he has missed six days of work.  On 
examination, the Veteran's eyes were round and reactive to light, 
and his extraocular muscles were intact.  The Veteran's cranial 
nerves and coordination were normal.  The Veteran was diagnosed 
with migraines, with subjective pain, and the VA examiner noted 
that the Veteran was less active in his usual occupation than in 
the past, particularly in household chores, sports and yard work.  
The Veteran was also noted as having other physical ailments that 
would also limit functioning in those areas during the 
examination.

Treatment records from August 2006 indicate that the Veteran had 
a history of headaches which are chronic or occur almost daily, 
which are "incapacitating without treatment."  Some of the 
headaches were described as throbbing or pounding, and he 
described photo- and auditory sensitivity, as well as nausea and 
vomiting, during some, but not all, of his headaches.  The 
Veteran was treating his migraines at that time with fiorinal, 
valium and Percocet, though he had a history of using oxycodone 
and analgesics in the past.  

In a statement sent with his March 2007 notice of disagreement, 
the Veteran stated that he had migraines for approximately ten 
years that occurred several times every week and last a few hours 
to several days.  He stated that he has lost time at work and in 
his daily life, including his duties in the military.  He stated 
that his migraines prevent him from doing things that he likes to 
do.  He stated that he uses preventative medications to relieve 
the pain and discomfort associated with his migraines.  At that 
time, he reported being on fiorinal and oxycodone, as well as 
Topamax and nerve injections without any success.  The Veteran 
described his migraines as "incapacitating, [that he controls] 
with medication to make it bearable."

Other treatment records are similar to the symptoms described 
above, as well as in a May 2008 treatment note.  In that note, 
the Veteran described having complications with his migraines for 
years, which he previously treated with pain medications though 
he was no longer using that treatment at that time.  The Veteran 
reported headaches that tended to last at least several hours, 
several times a week.  He also reported having at least four 
headaches per month that were incapacitating.  The Veteran was 
currently taking diazepam a few times a week to relieve his 
symptoms.  The doctor indicated that the Veteran was counseled on 
the use of several coping strategies, including isolating and 
removing himself from triggering environments and anxiety.  The 
Veteran was also counseled to stay in low noise and light 
environments and to use ice during attacks.

The Veteran underwent another VA examination for his migraines in 
March 2009, at which time he reported having the condition for 
approximately eight years.  The Veteran reported having 
excruciating throbbing pain with associated nausea, and 
sensitivity to noise and strange smell.  He stated that when he 
has a headache he is irritable, and needs to be in bed in a dark 
room with ice packs on his head, and that he is unable to do 
anything at all.  He stated that he experienced approximately 
five headaches a month that last at least a day.  The VA examiner 
noted that the Veteran was unable to function during flare-ups 
and requires bedrest.  The Veteran reported using oxycodone and 
fiorinal as needed and that he takes Topamax daily.  The VA 
examiner noted that the Veteran continued to struggle with 
managing the pain of his headaches and carries migraine 
medication with him at all times.  The Veteran stated that he 
felt that his family life, job performance and quality of life 
have been adversely affected by his condition.  He reported 
having to take time off from work because of his headaches, and 
stated that he had 120 hours of sick leave due to migraines last 
year.  

On examination, the Veteran's cranial nerves and coordination 
were normal, as were the neurological tests of his upper and 
lower extremities.  The VA examiner stated that the Veteran did 
not have a stroke and his right and left dexterity were within 
normal limits.  The Veteran spoke normally and did not have any 
residual vision problems.  The Veteran was diagnosed with 
migraines, with subjective factors being a headache with nausea 
and light sensitivity.  The VA examiner noted that the Veteran's 
cranial examination was normal, but that the effect of the 
Veteran's condition on his daily activities was disablement 
during migraine flare.

During the Veteran's August 2010 hearing, the Veteran reported 
taking diazepam, Topamax and oxycodone for pain relief, as well 
as other over-the-counter medications.  He also treated his 
symptoms by lying down in a quiet, dark room with ice over his 
neck.  The Veteran stated that such prostrating attacks occur on 
average twice a week, and necessitate him needing to lie down.  
The Veteran indicated that his other headaches may not be as 
serious and that he will work through those headaches.  The 
Veteran indicated that during migraines he has sensitivity to 
light and noise, as well as nausea, but not vomiting.  The 
Veteran felt that the military forced him to retire due to his 
migraine condition in June 2006, and indicated that he did not 
want to retire at that time.  The Veteran stated that he had lost 
378 hours of work in the past year due to his migraine condition 
at his current job involving information technology and security.  
He further stated that his current employer specifically makes 
accommodations for him in order to work around his migraine 
condition, including allowing the Veteran to take that much time 
off as needed in order to treat his symptoms.  He expressed some 
concern over whether his current employer would be willing to 
continuously accommodate him and his treatment regarding his 
migraine condition.

The Veteran's son also testified during the August 2010 hearing, 
at which time he indicated that the Veteran would lay on the 
couch or sit in the hot tub alone quite often to treat his 
symptoms.  The Veteran's son confirmed that the Veteran would 
have nausea, vomiting and light sensitivity during migraines.  
The Veteran's son also reported that when the Veteran has a 
migraine he will have to go lie down and will often skip family 
events and other things.



Analysis

Based on the foregoing evidence, the Board finds that the 
Veteran's migraines warrant a 50 percent evaluation for the 
appeal period.  Specifically, the Board notes that the Veteran 
has consistently described prostrating, prolonged and frequent 
migraine headaches on average of twice per week, and up to 
several times a week.  The Veteran's symptoms necessitate him 
lying down, with ice packs over his neck in a dark room without 
noise.  

Moreover, the Veteran has described the migraines as 
incapacitating, and stated that he has lost at least 120 hours of 
work per year due to migraine headache symptoms.  He has also 
described, more recently, missing 378 hours of work due to 
migraines and that his current employer accommodates his 
condition by allowing him to take time off to treat his symptoms.  
The Board finds that such a loss of time in order to treat his 
symptoms, as well as the Veteran's frequency and necessity in 
being in a dark, quiet room, are productive symptoms that 
demonstrate severe economic inadaptability.  

Accordingly, by resolving doubt in favor of the Veteran, the 
Board finds that the Veteran's symptomatology more closely 
approximates the criteria necessary for a 50 percent evaluation, 
and thus, the Veteran's claim is granted.  Such a grant of 
benefits, in this case, represents the maximum schedular 
evaluation for migraines.  See 38 C.F.R. § 4.7, 4.124a, 
Diagnostic Code 8100.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"). When an analysis of the first two 
steps reveals that the rating schedule is inadequate to evaluate 
a claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).
   
Here, as discussed above, the rating criteria for migraines 
reasonably describe the Veteran's disability level and 
symptomatology. Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required. Id.


ORDER

An initial evaluation of 50 percent for service-connected 
migraines is granted, subject to the law and regulations 
controlling the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


